NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 15 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MOHAMMED SYEDUL ISLAM,                          No.    15-73833

                Petitioner,                     Agency No. A202-150-604

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 9, 2017**


Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Mohammed Syedul Islam, a native and citizen of Bangladesh, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying a continuance. We have jurisdiction

under 8 U.S.C. § 1252. We review for abuse of discretion the agency’s denial of a


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
continuance and review de novo questions of law. Sandoval-Luna v. Mukasey, 526

F.3d 1243, 1246 (9th Cir. 2008). We deny the petition for review.

      The agency did not abuse its discretion in denying Islam’s fourth motion for

a continuance for failure to show good cause where he had not shown that he was

diligent in obtaining counsel, provided no documentary evidence that counsel was

obtained, and failed to submit any applications for relief. See 8 C.F.R. § 1003.29

(an IJ “may grant a motion for continuance for good cause shown”); cf. Garcia v.

Lynch, 798 F.3d 876, 881 (9th Cir. 2015) (“Although it would have been

reasonable for the IJ to grant [petitioner] an additional continuance, it was not

unreasonable for him not to do so.”).

      The agency applied the correct legal standard and provided sufficient

reasoning in denying the continuance, where it invoked the applicable “good

cause” standard, cited pertinent legal authorities, and explained the reasons for its

decision. See Mendez-Castro v. Mukasey, 552 F.3d 975, 980 (9th Cir. 2009) (the

agency applies the correct legal standard where it expressly cites and applies

relevant case law in rendering its decision); Najmabadi v. Holder, 597 F.3d 983,

990 (9th Cir. 2010).

      PETITION FOR REVIEW DENIED.




                                          2                                      15-73833